                Case 2:19-cv-02021-RSM Document 22 Filed 12/02/20 Page 1 of 3




 1                                                            HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE
 9   SAMUEL HELLER, an individual,                        No. 2:19-cv-02021 RSM

10                                Plaintiff,              ORDER GRANTING STIPULATED
                                                          MOTION TO CONTINUE TRIAL AND
11                               v.                       PRETRIAL DEADLINES

12   ELASTICSEARCH, INC., a Delaware
     corporation,
13
                            Defendant.
14

15            THIS MATTER having come before the Court upon the Parties’ Stipulated Motion to

16   Continue Trial and Pretrial Deadlines, and good cause appearing therefor, it is hereby ORDERED:

17            (1)       The trial in this matter shall be continued to September 13, 2021; and

18            (2)       The remaining pretrial deadlines shall be continued 120 days in correspondence

19   with the new trial date.

20

21   It is so ordered this 2nd day of December, 2020.

22

23

24
                                                      A
                                                      RICARDO S. MARTINEZ
25                                                    CHIEF UNITED STATES DISTRICT JUDGE

26

     ORDER GRANTING                                                                   STOEL RIVES LLP
                                                                                           ATTORNEYS
     STIPULATED MOTION TO CONTINUE TRIAL                              600 University Street, Suite 3600, Seattle, WA 98101
                                                                                    Telephone 206.624.0900
     AND PRETRIAL DEADLINES - 1
     108891655.1 0069898-00002
                Case 2:19-cv-02021-RSM Document 22 Filed 12/02/20 Page 2 of 3




 1

 2   PRESENTED BY:

 3   STOEL RIVES LLP

 4
     _s/ Karin D. Jones______________
 5   James M. Shore, WSBA No. 28095
     Karin D. Jones, WSBA No. 42406
 6   600 University Street, Suite 3600
     Seattle, WA 98101
 7   Tel (206) 624-0900
     Fax: (206) 386-7500
 8   jim.shore@stoel.com
     karin.jones@stoel.com
 9

10   Attorneys for Defendant Elasticsearch, Inc.
11
     ARETE LAW GROUP
12
     s/ Jonah O. Harrison________________
13   Jonah O. Harrison, WSBA No. 34576
     Denise Ashbaugh, WSBA No. 28512
14   1218 Third Avenue, Suite 2100
     Seattle, WA 98101
15   Tel (206) 428-3253
     jharrison@aretelaw.com
16   dashbaugh@aretelaw.com
17   Attorney for Plaintiff Samuel Heller
18

19

20

21

22

23

24

25

26

     ORDER GRANTING                                                     STOEL RIVES LLP
                                                                             ATTORNEYS
     STIPULATED MOTION TO CONTINUE TRIAL                600 University Street, Suite 3600, Seattle, WA 98101
                                                                      Telephone 206.624.0900
     AND PRETRIAL DEADLINES - 2
     108891655.1 0069898-00002
                Case 2:19-cv-02021-RSM Document 22 Filed 12/02/20 Page 3 of 3




 1

 2
                                    CERTIFICATE OF SERVICE
 3
             I hereby certify that on December 1, 2020, I electronically filed the foregoing with the
 4   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 5   parties who have appeared in this case.

 6
                                                 STOEL RIVES LLP
 7

 8                                               s/ Karin D. Jones
                                                 James M. Shore, WSBA #28095
 9                                               Karin D. Jones, WSBA #42406
                                                 600 University Street, Suite 3600
10
                                                 Seattle, WA 98101
11                                               Tel: (206) 624-0900
                                                 Fax: (206) 386-7500
12                                               Email: jim.shore@stoel.com
                                                         karin.jones@stoel.com
13
                                                 Attorneys for Defendant Elasticsearch, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING                                                              STOEL RIVES LLP
                                                                                      ATTORNEYS
     STIPULATED MOTION TO CONTINUE TRIAL                         600 University Street, Suite 3600, Seattle, WA 98101
                                                                               Telephone 206.624.0900
     AND PRETRIAL DEADLINES - 3
     108891655.1 0069898-00002
